             Case 3:21-cr-00748-RBM Document 21 Filed 04/09/21 PageID.37 Page 1 of 1
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty C!5e (l'\1odi1ie,d)                                                                     Page 1 of 1


                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Committed On or After November 1, 1987)
                                 v.

                       Dixie Ariel Soto-Onega                   FILED                  Caje Number: 21CR748-CAB


                                                                  APR -9 2021          DefeJdant's Attorney


REGISTRATION NO. 3490417                                   CUN(. U.S. DtSTRICT COURT
                                                      ~ DeSTAtCT OF CAUFOANIA
                                                                                  DEPllTY
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Superseding Information
 D was found guilty to count(s)                                                                                                     .c:-   >
      after a plea of not guilty.                                                                      ::;)>,
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                   Count Number(s)
8:1325(a)(l)                        Improper Entry by an Alien (Misdemeanor)                                             1

 •    The defendant has been found not guilty on count(s)
                                                                               -------------------
 IZI Count(s) One of the Felony information                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 IZI TIME SERVED                                 D _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday, April 9, 2021
                                                                              Date of Imposition of Sentence


Received
              ::-:-:-::-:---------
              DUSM                                                            ~~~
                                                                              ---- ~-
                                                                              HONDRABLERUTHB  - eRMU'DEZ MONTENEGRO
                                                                                                  ______________ _
                                                                              UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                          «Case_Office»:«Case_ Yearn-«Case_ Type»-«Case_No_»
